FILE COPY




                                       M A N D A T E

TO THE 83RD DISTRICT COURT OF PECOS COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on January 12, 2021, the cause
upon appeal to revise or reverse your judgment between

TRAVIS M. DEHORNEY, TDCJ NO.                                          Appellant,
2027434,

No. 08-19-00066-CV                    and

SHERRI TALLEY M.D., SAMUEL B. ITIE,                                   Appellees,
AND M. FUENTES,

was determined; and therein our said Court made its order in these words:

        The Court has considered this cause on the record and concludes the judgment of the trial
court should be affirmed in part and reversed and remanded in part. We therefore affirm the
judgment of the trial court insofar as it dismisses Appellant’s state law claims pursuant to
Chapter 14 of the Texas Civil Practice and Remedies Code. We reverse the judgment of the trial
court insofar as it dismisses Appellant’s Eighth Amendment claim. That claim is remanded to the
trial court for further proceedings.

      It appearing to this Court that Appellant is indigent for purposes of appeal, this Court
makes no other order with respect thereto. This decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this April 26, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. P-7872-83-CV